Title: To George Washington from Andrew G. Fraunces, 3 June 1789
From: Fraunces, Andrew G.
To: Washington, George



Sir
New York June 3d 1789.

I take the liberty of addressing you on a subject of much importance to myself and a young family that daily look up to me

for support—this last together with the experience of your extreme goodness with respect to my father will I hope plead an excuse.
It is near four years since my appointment as Clerk to the Honorable Board of Treasury which Office I still fill and I hope with satisfaction to my employers.
The chief object of this letter is most humbly to request a continuance in the Department should a new Arrangement take place. It perhaps may be probable that an Assistant Secretary may be wanted to the Head or Heads of the Department; if it should be the case, I most humbly and earnestly intreat your Excellency’s kind patronage; having obtained a knowledge of the Business, and of the situation of the Records &c. I have nothing to offer in my behalf but a solemn promise of the strictest attention to the Duties of whatever station I have the honor to be placed on. Leaving all my hopes of preferment in the breast of your Excellency, I remain with every sentiment of gratitude and respect, Your most Obedient and devoted Humble Servant

Andw G. Fraunces.

